Citation Nr: 0632097	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

4.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 10 
percent for scar of the left anterior thigh.

6.  Entitlement to a compensable disability rating evaluation 
for scars of the face to include:  vertical mild frontal, 
vertical right, supraorbital, and horizontal left malar 
region.

7.  Entitlement to an effective date earlier than June 18, 
2002, for the assignment of a 50 percent disability rating 
for post-traumatic headaches with migraine features.

8.  Entitlement to a total disability rating for compensation 
evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to June 
1976.

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, Puerto Rico. In a January 2003 rating decision, the 
RO granted an increased disability rating of 50 percent for 
the veteran's service-connected headaches, effective October 
31, 2002.  Subsequently, in March 2003, the RO assigned an 
effective date of June 18, 2002.  The veteran perfected a 
timely appeal with respect to the effective date of this 
increased rating.  Later, in a rating action of September 
2004, the RO denied the veteran's attempt to reopen his 
claims of entitlement to service connection for a back 
disorder and a psychiatric disorder; that rating decision 
also denied increased ratings for a scar of the left anterior 
thigh, scars of the face, and denied a TDIU. 

The case was previously before the Board in June 2005, when 
it was remanded to confirm the veteran's request for a 
hearing.  The veteran has since canceled the requested 
hearing.  The Board now proceeds with its review of the 
appeal.  

The issues involving service connection for a back disability 
and a psychiatric disability, along with the issue of TDIU, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's attempt to reopen his claim 
for service connection for a psychiatric disorder and denied 
service connection for a back disorder in October 2002.  The 
veteran was notified of this decision that same month, but 
did not perfect an appeal. 

2.  The evidence received subsequent to the October 2002 
rating decision includes private medical evidence relating 
the veteran's current back disorder to service and a 
diagnosis of PTSD.  This evidence raises a reasonable 
possibility of substantiating the claims for service 
connection.

3.  The veteran's service-connected scars on the face are 
manifested by:  a vertical scar on the forehead which is 1 
inch long and one sixteenth of an inch wide; a scar of the 
right supraorbitalor area which is half an inch long and one 
sixteenth of an inch wide; and a horizontal scar of the left 
malar region which is  half an inch long and one sixteenth of 
an inch wide.  These scars are not tender, painful, adherent, 
or disfiguring.  

4.  The veteran's service-connected scar on the left anterior 
thigh is manifested by an atrophic and depressed scar three 
fourths of an inch long and half an inch wide.  

5.  A private medical record received at the RO on November 
21, 2001, indicated that there were migraine features to the 
veteran's service-connected post-traumatic headaches.

6.  The veteran filed a claim for an increased disability 
rating for his service-connected post-traumatic headaches 
which was received by VA on June 18, 2002.  


CONCLUSIONS OF LAW

1.  The October 2002 RO rating decision denying the reopening 
of the claim for service connection for a psychiatric 
disorder, and denying service connection for a back disorder 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2006).

2.  The evidence received since the October 2002 RO rating 
decision is new and material, and the claims of entitlement 
to service connection for a back disorder and a psychiatric 
disorder are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for a compensable disability rating for scars 
on the face, to include vertical mild frontal, vertical right, 
supraorbital, and horizontal left malar region, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 
4, including §§ 4.7, 4.118 and Diagnostic Codes 7800, 7803, 
7804 (2006).  

4.  The criteria for a rating in excess of 10 percent for a 
scar of the left anterior thigh have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.118 and Diagnostic Codes 7802, 7803, 7804, 7805 
(2006).

5.  An effective date of November 21, 2001, for the 
assignment of a 50 percent disability rating for service-
connected post-traumatic headaches, is granted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
March and July 2003 satisfied the duty to notify provisions.  
The veteran's VA medical treatment records have been obtained 
and he has been accorded a recent VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; private medical records; VA medical records; 
and, VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to each of the veteran's claims.  

II.  New and Material Evidence to Reopen Claims

As noted above, VA is required to meet the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Without deciding whether these notice and development 
requirements have been satisfied with respect to the 
veteran's claims to reopen in the present case, it is the 
Board's conclusion that the law does not preclude the Board 
from adjudicating the veteran's claims.  This is so because 
the Board is taking action favorable to the veteran by 
reopening the claims for service connection and remanding the 
issues for additional development.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

The regulation regarding new and material evidence provides 
that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2006).

The RO denied the veteran's attempt to reopen his claim for 
service connection for a psychiatric disorder, and denied 
service connection for a back disorder, in October 2002.  The 
veteran was notified of this decision that same month, but 
did not perfect an appeal and the RO decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).  

In this case, the evidence submitted since the October 2002 
RO rating decision includes:  a private chiropractor 
treatment record dated January 2005, and private mental 
health treatment records dated in May and July 2005.  The 
chiropractic treatment record specifically relates the 
veteran's current low back disorder to injury during a 
documented motor vehicle accident during service.  The recent 
mental health treatment records indicated diagnoses of PTSD, 
which seems plausible in light of the documented accident 
during service.  

The Board concludes that this evidence is new, because it was 
not of record at the time of the October 2002 RO rating 
decision.  This evidence is also "material."  Specifically, 
the evidence tends to relate the veteran's current 
disabilities to the motor vehicle accident during service.  
The evidence submitted does raise a reasonable possibility of 
substantiating the claims.  Accordingly, the veteran's claims 
for service connection for a back disorder and a psychiatric 
disorder are reopened.  

III.  Increased Disability Ratings for Scars

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2006).

The rating schedule criteria for evaluating disabilities of 
the skin were revised effective August 30, 2002. 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The veteran filed an claim for 
increased disability ratings for his service-connected scars 
in February 2003.  Accordingly, only the current rating 
criteria are applicable.  

The criteria for rating skin disabilities include 38 C.F.R. § 
4.118, Diagnostic Code 7800, pertaining to disfigurement of 
the head, face, or neck, which provides that an evaluation of 
10 percent is warranted for disfigurement of the head, face, 
or neck with one characteristic of disfigurement.  An 
evaluation of 30 percent requires disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement.  Disability ratings of 50 
and 80 percent are also assignable for even greater amounts 
of disfigurement and distortion of facial features  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

Note (1) to revised Diagnostic Code 7800 provides that the 
eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: Scar 5 or more inches (13 or 
more cm.) in length. Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. Surface contour of scar elevated or 
depressed on palpation. Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.). Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.). Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.). Skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 
(2006).

38 C.F.R. § 4.118, Diagnostic Code 7801, pertaining to scars 
other than on the head, face, or neck which are deep or which 
cause limited motion, provides that an evaluation of 10 
percent is warranted for such scars on an area or areas 
exceeding six square inches (39 square centimeters); an 
evaluation of 20 percent is warranted for such scars on an 
area or areas exceeding 12 square inches (77 square 
centimeters); an evaluation of 30 percent is warranted for 
such scars on an area or areas exceeding 72 square inches 
(465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2006).  A Note to Diagnostic Code 7801 provides that a 
deep scar is one associated with underlying soft tissue 
damage.

38 C.F.R. § 4.118, Diagnostic Code 7802, pertaining to scars 
other than on the head, face, or neck which are superficial 
and which do not cause limited motion, provides that an 
evaluation of 10 percent requires such scars on an area or 
areas of 144 square inches (929 square centimeters) or 
greater.  A Note to Diagnostic Code 7802 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2006).

38 C.F.R. § 4.118, Diagnostic Code 7803, pertaining to 
superficial unstable scars, provides that such a scar 
warrants an evaluation of 10 percent.  Notes to Diagnostic 
Code 7803 provide that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar and that a superficial scar is one not associated with 
underlying soft tissue damage. 338 C.F.R. § 4.118, Diagnostic 
Code 7803 (2006).

38 C.F.R. § 4.118, Diagnostic Code 7804, pertaining to 
superficial scars which are painful on examination, provides 
that such a scar warrants an evaluation of 10 percent.  Notes 
to Diagnostic Code 7804 provide that a superficial scar is 
one not associated with underlying soft tissue damage an 
evaluation of 10 percent will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation under 38 C.F.R. § 
4.68.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

38 C.F.R. § 4.118, Diagnostic Code 7805 (2006) provides that 
other scars are rated on limitation of function of the 
affected part.

In June 2004, the most recent VA examination of the veteran 
was conducted.  Physical examination revealed three scars on 
the veteran's face:  A vertical scar on the forehead which is 
1 inch long and one sixteenth of an inch wide; a scar of the 
right supraorbitalor area which is half an inch long and one 
sixteenth of an inch wide; and a horizontal scar of the left 
malar region which is half an inch long and one sixteenth of 
an inch wide.  The examining physician specifically indicted 
that these scars were not tender, painful, adherent, or 
disfiguring in any manner.  Examination of the service-
connected scar on the left anterior thigh revealed that it 
was three fourths of an inch long and half an inch wide.  
This scar was noted to be atrophic and depressed.  However, 
no tenderness was noted, nor was any limitation of function 
of the left noted.  

While the June 2004 VA examination is the most recent, the 
Board has reviewed all of the evidence of record.  The 
findings of this examination are entirely consistent with all 
of the other medical evidence of record showing that the 
veteran's facial scars are not disfiguring and that there is 
no limitation of function related to the scar on the left 
thigh.  

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected scars of the face.  Simply put, he has three small 
well healed scars on his face which are not shown to be 
disfiguring or to meet any criteria that would warrant the 
assignment of a compensable disability rating.  Accordingly, 
a compensable disability rating must be denied.  

The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 10 percent for 
the veteran's service-connected scar on the left thigh.  
While this scar is atrophic and depressed, it does not result 
in any limitation of function of the left leg, nor is it of a 
large enough surface area to warrant the assignment of a 
disability rating in excess of 10 percent.  Accordingly, an 
increased rating  of the face.  Accordingly, a compensable 
disability rating must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the assignment of increased disability 
ratings for the veteran's service-connected scars, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IV.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).

The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or the duly authorized representative may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2006).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 C.F.R. § 3.155(a) does not 
deal with or authorize oral informal claims.  Rodriguez v. 
West, 189 F.3d 1351, 1353-4 (1999).  The Federal Circuit 
stated that 38 C.F.R. § 3.1(p) defines "claim", informal as 
well as formal, as a "communication in writing" and when 38 
C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 38 
C.F.R. § 3.1(p) as a "communication in writing."

A report of an examination or hospitalization which meets 
certain requirements may also be accepted as an informal 
claim for benefits. 38 C.F.R. § 3.157(a). Under 38 C.F.R. § 
3.157(b), once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  These 
provisions apply only when such reports relate to 
examinations or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

As noted above, disability evaluations are determined by the 
application of VA's Rating Schedule, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

Generally disability ratings for headaches are assigned under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
for migraines.  A noncompensable (0%) disability rating 
contemplates headaches with less frequent attacks than 
contemplated by the 10 percent rating.  A 10 percent rating 
contemplates headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  The next higher rating of 30 percent contemplates 
headaches with characteristic prostrating attacks occurring 
on an average of once a month over last several months.  A 50 
percent rating, the highest rating assignable under this 
diagnostic code, contemplates headaches with very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability.  38 C.F.R. Part 
4, §4.124a, Diagnostic Code 8100 (2006).  

In the present case, the veteran suffered a head injury in a 
motor vehicle accident during service and service connection 
has been established for post-traumatic headaches.  That is 
the veteran's headache disorder is in the nature of the 
residuals of a traumatic head injury.  Diagnostic Code 8045 
specifically addresses brain disease due to trauma; however, 
it provides that purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2006)(emphasis added).  

In the present case the veteran filed a claim for an 
increased rating for his service-connected post-traumatic 
headaches in a written statement which was received at the RO 
on June 18, 2002.  As a result of this claim, a VA neurology 
examination of the veteran was conducted in December 2002.  
The findings of this examination revealed that veteran would 
meet the requirements for a 50 percent disability rating 
under Diagnostic Code 8100, if he were not limited by the 10 
percent rating cap as defined at 38 C.F.R. § 4.124a, 
Diagnostic Code 8045. However, the diagnosis on the 
examination report was post-traumatic headaches.  In February 
2003, the examining physician submitted a medical opinion and 
revised the diagnosis to state "post-traumatic headaches 
with migraine features."  Based on this, the RO determined 
that the veteran's disability rating for his service-
connected headaches could be assigned under Diagnostic Code 
8100 for migraines and would no longer be limited by the 10 
percent disability rating cap of Diagnostic Code 8045.  

The Board acknowledges that the veteran disability rating for 
his post-traumatic headaches was capped at a 10 percent 
disability rating under Diagnostic Code 8045 until the 
medical evidence of record established that migraine features 
were evident and part of the diagnosis.  Review of the 
evidence of record reveals a private medical examination 
report which was received at the RO on November 21, 2001.  
This medical examination stated that the veteran's post-
traumatic headaches had a migraine component.  

November 21, 2001, the date of receipt of the private medical 
record indicating a migraine component to the veteran's 
service-connected post-traumatic headaches, is the earliest 
date that it was factually ascertainable that an increase in 
disability had occurred.  The veteran filed his claim for an 
increased rating on June 18, 2002, which is within one year 
from the date of receipt of the private medical report.  The 
veteran claims that the 50 percent disability rating should 
be effective form June 1982 which is the effective date of 
service connection.  However, there is no evidence of record 
establishing that the veteran's service-connected post-
traumatic headaches had a migraine component which would have 
warranted the assignment of a disability rating in excess of 
10 percent.  Accordingly, the proper effective date for the 
assignment of a 50 percent disability rating is November 21, 
2001.  38 C.F.R. § 3.400(o)(2) (2006).  However, there is no 
evidence of record, nor legal basis to support the assignment 
of an effective date earlier than November 21, 2001.   
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

New and material evidence to reopen a claim of service 
connection for a back disorder has been received; to this 
extent only, the appeal is granted.

New and material evidence to reopen a claim of service 
connection for a psychiatric disorder, to include PTSD, has 
been received; to this extent only, the appeal is granted.

A compensable disability rating for scars on the face, to 
include vertical mild frontal, vertical right, supraorbital, 
and horizontal left malar region, is denied. 

A disability rating in excess of 10 percent for a scar of the 
left anterior thigh is denied.

An effective date of November 21, 2001, for the assignment of 
a 50 percent disability rating for post-traumatic headaches 
with migraine features is granted. 


REMAND

The Board is of the opinion that medical examinations are 
necessary to obtain the evidence needed to adjudicate the 
veteran's claims for service connection for a low back 
disorder and a psychiatric disorder, to include PTSD.  A 
decision as to the issue of entitlement to a TDIU cannot be 
made until this development has been completed and these 
issues have been readjudicated. 

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to be 
scheduled for the appropriate examination 
for back disabilities.  The report of 
examination should include a detailed 
account of all manifestations of low back 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
offer an opinion as to the etiology of the 
veteran's current low back disorders.  
Specifically, is the veteran's current 
degenerative disc disease of the lumbar 
spine at least as likely as not the result 
of the motor vehicle accident he was in 
during service?  The Board specifically 
informs the examiner that the service 
medical records do show complaints of back 
pain subsequent to the veteran's injury in 
the accident during service.   The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of any 
psychiatric disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is specifically 
requested to indicate if the veteran has a 
diagnosis of PTSD, and if it is related to 
the confirmed stressor of being injured in 
a motor vehicle accident during service?  
If a diagnosis of PTSD is not warranted, 
the examiner is requested to indicate if 
any current psychiatric disorder began 
during the veteran's military service or 
is related to any incident of such 
service.  The claims folder must be made 
available and reviewed by the examiner in 
conjunction with the examination.

3.  Following the completion of the 
development requested above, the claims 
for service connection for a back 
disorder and a psychiatric disorder, and 
for TDIU should be readjudicated.  If 
this adjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with these 
claims, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


